Citation Nr: 1518837	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to death pension.

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.



FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 1966.

2.  The Veteran was reported as missing in action in April 1970.  In October 1973, the Veteran was declared presumed dead by order of the Secretary of the Army.

3.  The appellant remarried in November 1973, and again in May 1988, prior to her 57th birthday, and has remained married since that time.



CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2014); 38 C.F.R. §§ 3.1(1), 3.5, 3.50, 3.55 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.  Specifically, the appellant asserts that although she has remarried, as the widow of the Veteran she is entitled to death benefits.  Additionally, the appellant reported that she received "monthly payments until [she] remarried and then they stopped."  

Generally, a veteran's surviving spouse may be eligible for VA benefits, including DIC, death pension benefits, and accrued benefits, when a veteran dies.  "Surviving spouse" is defined by statute as a person who was the spouse of the veteran at the time of the veteran's death, and who has not remarried.  38 U.S.C.A. § 101(3).  The only potentially applicable exception is if the surviving spouse remarried after the age of 57 years.  See 38 C.F.R. § 3.55(1)(10)(ii).  

The facts are not in dispute.  The appellant was married to the Veteran at the time of his death.  The appellant reported that she remarried in November 1973 and remained married to her second husband until August 1987, at which time she and her second husband divorced.  The appellant also reported that she remarried in May 1988, at the age of 43 years.  The appellant acknowledges that she is still presently married.  A copy of the appellant's second marriage certificate, divorce decree associated with her second marriage, and third marriage certificate documenting her remarriage in May 1988 are not of record.  Nonetheless, these facts are not in dispute.

Unfortunately for the appellant, Congress has defined "surviving spouse" such that her remarriage is a bar to the benefits she seeks.  The Board is bound by the law.  Based on the undisputed facts of this case and the applicable law, the appellant may not be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death benefits.  Because the law is dispositive of the issue on appeal, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to DIC is denied.

Entitlement to death pension is denied.

Entitlement to accrued benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


